 In the Matter of ANN HARTSTEIN AND FRED HARTSTEIN,CO-PARTNERS,D/B/AWELDMASTER COMPANYandUNITED BROTHERHOOD OF WELDORS,CUTTERS AND HELPERS OF AMERICA, LOCAL #22Case No. 2-R-4287SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONApril 29, 19.44.On March 9, 1944, pursuant to the Decision and Directionof Elec-tion issued by.the Board herein on February 12, 1944,1 an election bysecret ballot was conducted under the direction and supervision ofthe Regional Director for the Second Region (New York City).Upon the conclusion of the election, a Tally of Ballots was furnishedthe parties in accordance with theRules andRegulations of the Board.The tally shows that of the approximately 102 eligible voters 18cast valid votes, of which 13 were for United Brotherhood of Weldors,Cutters and Helpers of America, Local #22, and 5 against.Thereafter 'on March 15, 1944, Ann Hartstein and Fred Hartstein,co-partners, doing business as Weldmaster Company, herein called theCompany,. filed Objections to the Conduct of the Election, contendingthat (1) S. T. Gordon, the president of United' Brotherhood ofWeldors, Cutters and Helpers of America, Local #22, hereinafter,called the Union, electioneered at the polling place, and (2) a ma-jority of the eligible employees did not cast ballots because they didnot receive notice of the election due to the fact that the Company wasunable to post notices of the election at all the places where said em-ployees were -working.2,'1 54 N. L. It. B. 1309.The Decision and Direction of Election is hereby amended by sub-stituting the spelling"Hartstein"for ' Harstein"wherever such name appears in the De-cision and Direction, and also by substituting the spelling"Weldors" for "welders", in thename of the labor organization in the caption of the proceeding,in accordance with a stipu-lation of the parties providing for the correction of the record in the foregoing respects.2 In support of its objections,the Company submitted an affidavit verified by two indi-vidual employees and several petitions bearing 51 signatures,stating that the signers wereemployees of the Company eligible to vote in the election;that they were not notified of theelection,and that they desired that a new election be conducted.In opposition thereto, theUnion submitted a written statement setting forth that the employee of the Company whosigned said statement had notified 31 employees of the time and place of the election.56 N. L.R. B., No. 34.168 WELDMASTERCOMPANY169'On April 7,1944, the Regional Director issued and duly served uponthe parties his Report on Objections wherein he found that ,(1) therewas no evidence to support the objection based on alleged electioneer-ing by the president of the Union at the polling place, and (2) theobjection based on the failure of a substantial number of employeesto receive notice of the election 3 raised substantial and material issueswith respect to the conduct of the ballot.The Regional Director, rec-ommended that, in view of the probability that a substantial numberof eligible employees were not informed of the election and for thisreason failed to present themselves at the polls, the election be setaside and a new election be directed.No exceptions have been filedto the findings and recommendations set forth in the Report on Ob-jections.In view of the election, results, we,find that the balloting failed toresult in, a representative Vote .4Rather than dismiss the petition,however, we shall direct that another election be held among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Second Directionof Election.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 10 and 11, of National'Labor Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ann Hartsteinand Fred Hartstein, co-partners, doing business as Weldmaster Com-pany, Brooklyn, New York, an election by secret ballot shall be con-ducted as soon as possible but not later than thirty (30) days fromthe date of this Second Direction of Election, among the employeesin the unit found appropriate in the Board's Decision of February 12,1944, who were employed during the pay-roll period immediately pre-ceding the date of the Second Direction of Election, including em-ployees who did not work during said pay-roll period because they9The record indicates that the failure of a large number of employees to receive noticeof the election was due tothe fact thatsuch employeesworked forthe most part on thepremises of third partieswhere theCompany was unable to post the usual notices regardingthe election.* SeeMatter of Weisberger SalesCo.,28 N. L. B.,B. 154 ;Matter of S. A. Kendall, Jr.,41 N.-L.It.B. 395. The failure of an election to result in a representativevote is, however,distinguishable from a mere failure on the part of a majorityof the eligibleemployees toparticipate in such election.SeeMatter of R. C. A. Manufacturing Co, Inc., 2 N.L. R. B.159, 178;Matter of 'Sprang City Foundry,11 N. L.R. B. 1286;Matter of The Central Dvs-pensary & Emergency Hospital,46 N. LIt. B. 437. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by United Brotherhood of Weldors, Cuttersand Helpers of America, Local #22, for the purposes of collectivebargaining.